DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 03/23/2021, and 
Authorization for the below examiner’s claim amendments was given by email by Mr. David J. Edmondson (Reg. No. 35,126) on 06/30/2021.

The amendments filed on 03/23/2021 have been entered.
The claims amendments overcome the USC 103 rejections previously set forth in the Office Action mailed on 01/13/2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Note
Examiner notes that the first communicator, second communicator, authentication unit, guiding unit, display unit, and input unit are structural elements since the recites a processing circuitry configured to function as the aforementioned elements.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 

Specification
Title: amended as follows “SYSTEM AND METHOD FOR MANAGING GUEST USER NETWORK CONNECTIONS”
In [0001], amended as follows: “The present invention relates to communication systems, communication methods, and computer programs for managing guest user network connections”
In [0003, 0014-0015, 0035, 0049, 0074, and 0106], replace “Wi-Fi (registered trademark)” with “WI-FI”.
Abstract
A communication system and method for managing guest user network connections includecommunicator configured to communicate with a terminal apparatus; an authentication unit configured to transmit an authentication by a guest usercommunicator communicator  a host user input received by the input unit according to a display by the display unit. 
Claims
1. (Currently Amended) A communication system comprising: 
processing circuitry configured to function as a 
first communicator configured to communicate with a terminal apparatus, 
a second communicator configured to communicate via a network, 
an authentication unit, 
a connection guiding unit, 
a display unit, 
an input unit, and 
a connection control unit, 
the authentication unit configured to transmit an authentication screen for inputting authentication information by a guest user, in response to access from the wherein the terminal apparatus is outside a network organization of a host user, and 
to receive the authentication information input to the authentication screen, 
the connection guiding unit configured to connect communication made from the terminal apparatus via the first communicator and addressed to any destination, to the authentication unit, 
the display unit configured to display, to [[a]] the host user, the authentication information input to the authentication screen and output by the terminal apparatus that has been connected to the authentication unit by the connection guiding unit and to which the authentication screen has been transmitted, 
the authentication information being received by the authentication unit, the input unit configured to receive a user input by the host user,
the connection control unit configured to permit connection of the terminal apparatus to the network via the second communicator in accordance with the host user input received by the input unit according to display by the display unit when the host user input indicates that the host user authenticates the terminal apparatus after the display unit displays the authentication information that is input to the authentication screen transmitted by the authentication unit to the terminal apparatus and received by the authentication unit from the terminal apparatus, 
the authentication information being input in the terminal apparatus by the guest user is separate from the host user input at the input unit by the host ,
the terminal apparatus is permitted to connect to the network via the second communicator after the terminal apparatus is authenticated via the first communicator.  

2. (Previously Presented) The communication system according to claim 1, wherein the connection control unit terminates a connection via the second communicator after elapse of a previously determined time starting from when the connection is permitted.  

3. (Previously Presented) The communication system according to claim 1, wherein the authentication unit transmits the authentication screen for inputting the authentication information in a form of an image.  

4. (Previously Presented) The communication system according to claim 1, wherein the authentication unit controls start and termination of communication by the first communicator in accordance with an instruction.  

5. (Previously Presented) The communication system according to claim 1, wherein the connection guiding unit transmits location information that indicates a location of the terminal apparatus on the network to the terminal apparatus in response to a request made by the terminal apparatus via the first communicator, and connects the communication made from the location information and addressed to any destination, to the authentication unit.  



7. (Currently Amended) The communication system according to claim 1, wherein the connection control unit is capable of selecting an access level for [[a]] the host user who provides host user input to the input unit, from among a plurality of access levels.  

8. (Previously Presented) The communication system according to claim 1, wherein the connection control unit makes communication for permitting connection of the terminal apparatus to the network via the second communicator, through protected communication.  

9. (Currently Amended) A communication method comprising: 
connecting communication made from a terminal apparatus via a first communicator and addressed to any destination, to an authentication unit; 
transmitting, by the authentication unit, an authentication screen for inputting authentication information by a guest user, in response to access from the terminal apparatus, wherein the terminal apparatus is outside a network organization of a host user; 

displaying, to [[a]] the host user, the authentication information input to the authentication screen and output by the terminal apparatus that has been connected to the authentication unit at the connecting and to which the authentication screen has been transmitted, 
the authentication information being received by the authentication unit; 
receiving a user input by the host user; and 
permitting connection of the terminal apparatus to the network via [[the]] a second communicator in accordance with the host user input received according to display at the displaying when the host user input indicates that the host user authenticates the terminal apparatus after displaying the authentication information that is input to the authentication screen transmitted by the authentication unit to the terminal apparatus and received by the authentication unit from the terminal apparatus, 
the authentication information being input in the terminal apparatus by the guest user is separate from the host user input at the input unit by  host user,
the terminal apparatus is permitted to connect to the network via the second communicator after the terminal apparatus is authenticated via the first communicator.  

10. (Currently Amended) A non-transitory computer-readable medium including programmed instructions that cause a computer of a communication apparatus to execute: 

transmitting, by the authentication unit, an authentication screen for inputting authentication information by a guest user, in response to access from the terminal apparatus, wherein the terminal apparatus is outside a network organization of a host user; 
receiving, by the authentication unit, the authentication information input to the authentication screen; 
displaying, to [[a]] the host user, the authentication information input to the authentication screen and output by the terminal apparatus that has been connected to the authentication unit at the connecting and to which the authentication screen has been transmitted, and the authentication information being received by the authentication unit; 
receiving a user input by the host user; and
permitting connection of the terminal apparatus to the network via a second communicator in accordance with the host user input received according to display at the displaying when the host user input indicates that the host user authenticates the terminal apparatus after displaying the authentication information received by the authentication unit that is input to the authentication screen transmitted by the authentication unit to the terminal apparatus and received by the authentication unit from the terminal apparatus, 
 by the guest user is separate from the host user input at the input unit by the host user
the terminal apparatus is permitted to connect to the network via the second communicator after the terminal apparatus is authenticated via the first communicator.  

11. (Previously Presented) The communication system according to claim 1, wherein the authentication unit is further configured to randomly generate a file name for a connection information file, the connection information file including information to be used by the terminal apparatus for the connection of the terminal apparatus to the network, and to provide a URL including the randomly generated file name to the terminal apparatus for retrieval of the connection information file by the terminal apparatus.

Allowable Subject Matter
Above Claims 1-11 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Mahaffey et. al. (US 20140189808 A1),
Liberman et. al. (US 20130036458 A1), 
Ishii (US 20120192257 A1), and
Moyse (US 20120095936 A1)

transmitted to a guardian to form a dashboard and display to the authenticating guardian. Ishii discloses guest user information stored, where the information includes access right allowed by the guest user specified by the administrator. Moyse discloses administrator of an organization may or may not grant rights to an authorized user outside their organization.
While the aforementioned prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all limitations in the manner recited in the independent claims pertaining to the guest user and the host user and the different connections/communicators used. Specifically, none of the above prior art discloses first and second communicators, permitting connection of the terminal apparatus to the network via the second communicator in accordance with the host user input received by the input unit according to display by the display unit when the host user input indicates that the host user authenticates the terminal apparatus after the display unit displays the authentication information that is input to the authentication screen transmitted by the authentication unit to the terminal after the terminal apparatus is authenticated via the first communicator. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        


/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497